The offense charged is transporting intoxicating liquor, and the penalty assessed is one year in the penitentiary.
There are two bills of exception in the record. The first one complains of the court's action in permitting the state to prove that the appellant was drunk at the time he was arrested.
This testimony should not have been admitted but in view of the fact that the appellant is given the lowest penalty, under a statement of facts that fully justified the conviction, we think it is not of sufficient importance to require a reversal of the case.
Bill of exception number two complains of the action of the court in overruling the motion for new trial which was based on the ground of newly discovered evidence. The showing contained in the record with reference to newly discovered evidence fails to disclose that any diligence was used to procure the testimony and none of the requisites of the statute are complied with in presenting this motion to the trial court.
With the record in this condition, no error is shown in this bill.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.